Jenkins, Presiding Justice.
The only error assigned in the bill of exceptions is to the judgment overruling the motion for new trial, which was based on the general grounds only, going to the sufficiency of the evidence to sustain the verdict. The evidence amply supported the verdict, and having been approved by the trial judge, the judgment refusing a. new trial will not be disturbed.

Judgment affirmed.


All the Justices concur.

George Fink, William II. Young Jr., and Battle, Smith & Elliott,. for plaintiff in error.
T. Grady Head, attorney-general, Ed Wohlwender Jr., solicitor-general, and Victor Davidson, assistant attorney-general, contra.